Citation Nr: 0716692	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of fractured 
second metacarpal of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's residuals of fractured second metacarpal of 
the right wrist were not noted on the service entrance 
examination.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's residuals of fractured second metacarpal of the 
right wrist existed prior to service.

3.  The veteran's pre-existing residuals of fractured second 
metacarpal of the right wrist permanently increased in 
severity during service.


CONCLUSIONS OF LAW

1.  The veteran's residuals of fractured second metacarpal of 
the right wrist clearly and unmistakably existed prior to his 
entry into military service, and the presumption of soundness 
at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.306(b) 
(2006).

2.  The veteran's preexisting residuals of fractured second 
metacarpal of the right wrist were aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  However, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to an increased 
rating and effective date.  Significantly, the veteran 
retains the right to appeal the disability rating and 
effective date assigned by the RO. 

VA's notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA treatment 
reports and medical opinion, and personal statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  Because the 
full benefits sought on appeal are being granted by this 
Board decision, no further notice or assistance to the 
appellant is required.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for Right Wrist Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Turning to the merits of the claim, the Board finds that the 
veteran's residuals of fractured second metacarpal of the 
right wrist were not "noted" on the service entrance 
examination.  The veteran's entrance examination report of 
March 1968 was silent for any mention of residuals of 
fractured second metacarpal of the right wrist.  Because 
residuals of fractured second metacarpal of the right wrist 
were not "noted" at the time of the 1968 service entrance 
examination, the veteran is entitled to the presumption of 
sound condition.  38 U.S.C.A. § 1111. 

Service medical records of April 1968 reveal that the 
veteran's right hand was swollen, with tenderness over the 
second and third metacarpals.  The x-ray taken at the time 
showed a fracture of the appellant's 1st metacarpal, which 
was displaced, but healing from an injury he had sustained 
two months prior and before his entry into service.  Again in 
April 1968 the veteran was treated for a painful right hand 
with swelling and tenderness of the second metacarpal that he 
had injured six months earlier.  Based on this evidence, the 
Board finds that the presumption of sound condition of the 
residuals of fractured second metacarpal of the right wrist 
is rebutted by clear and unmistakable (obvious and manifest) 
evidence that the veteran's residuals of fractured second 
metacarpal of the right wrist pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

The next question is whether clear and unmistakable evidence 
shows that the pre-existing disability of residuals of 
fractured second metacarpal of the right wrist was not 
aggravated during service.  The appellant's service medical 
records of January 1970 show that the appellant, 
"[y]esterday fell onto flexed wrist and hand reinjuring same 
area.  Tenderness along dorsal index metacarpal and 
painful."  Thus, the record shows that, in January of 1970, 
the appellant fell and reinjured the right hand, which had 
been previously fractured just prior to his entry into 
service.  The service medical records also show that the 
metacarpal phalangeal joint had a mildly depressed knuckle 
due to an old injury.  The examiner doubted that there was a 
new fracture.  In February of 1970 the service medical 
records reported a two year old fracture of the right hand, 
second metacarpal with pain and swelling upon cold and 
minimal trauma since then.  The x-ray revealed a deformed 
second metacarpal with a bone spur.  In May of 1970 the 
service medical records reflected that the second metacarpal 
of the right hand continued to cause pain after use of even 
short duration.  The veteran's separation examination records 
of March 1971 also reveal a deformity of the right second 
metacarpal with occasional aches.  
Further evidence to support the appellant's reinjury is in 
the November of 1970 service medical records, which report 
that the veteran was treated for swelling of the right hand 
metacarpals and a problem with his right index finger.  The 
x-ray report noted a "refracture" of the second metacarpal 
of the right hand, although this conflicts with the February 
1970 examiner's impression that there was no new fracture.  
While temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened, in this 
case the veteran did not have temporary or intermittent 
flare-ups, but rather an actual reinjury of the second 
metacarpal of the right hand.  See Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Competent medical evidence shows a current disability of 
residuals of fractured second metacarpal of the right wrist.  
VA medical records indicate that although the appellant was 
given a splint for his right hand, the pain and swelling 
interfered with his job as a truck driver.  X-ray study in 
September 2002 revealed an old healed fracture at the second 
metacarpal, tiny calcifications and mild degenerative joint 
disease.  The veteran stated in December of 2003 that he 
could barely use his right hand and he was in constant pain 
which got worse in cold weather.

Based on this evidence, the Board finds that the veteran's 
residuals of the second metacarpal of the right hand 
permanently increased in severity in service; that is, there 
is no clear and unmistakable evidence that the veteran's 
preexisting right wrist disability was not aggravated in 
service.  For these reasons, the Board finds that the 
veteran's preexisting residuals of fractured second 
metacarpal of the right wrist were aggravated by his fall in 
January of 1970 while in active service.  




ORDER

Service connection for residuals of the fractured second 
metacarpal of the right wrist is granted.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


